Los hechos están expresados en la opinión.
El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
En la Corte Municipal de Barros se tramitó un expediente para acreditar la posesión de ocho cuerdas de terreno. En el escrito inicial la promo vente dijo: “comparece ahora Simona González Pagán, conocida también por Susana, mayor de edad, viuda, de ocupación doméstica,_” y luego: “cuya finca hubo por compra a don Pedro Dolores Arroyo, hace más dé un año_’ ’ En ninguna parte del escrito inicial, ni del expediente, consta el estado de la compradora al hacer ■la adquisición. Tanto la orden mandando tramitar el expe-diente como la resolución final del mismo, no se incluyeron ori-ginales en él. Constan por medio de copias certificadas por el secretario. Ambas certificaciones son iguales. Copiaremos por tanto solamente una, la que aparece al pie de la resolu-ción final. Dice así: £ ‘ Certifico: que lo que antecede es copia fiel y exacta del original de su contenido que se halla en el libro de sentencias civiles de esta corte, y para unir a los autos, libro la presente en Barros a 25 de abril de 19.17. Pablo Berrios. Secretario Corte Municipal.”
*508El expediente en esas condiciones se presentó en el Regis-tro ele la Propiedad de Caguas, y el registrador se negó a ins-cribirlo por medio de la siguiente nota:
“Denegada la inscripción del precedente documento por no ex-presarse el estado civil que tenía la promovente cuando compró la finca, cuya posesión justifica hallándose en estado de viudedad, y por no resultar que, tanto la orden admitiendo la información, como la resolución aprobándola, son copias de sus respectivos originales, y que las diligencias originales que debieron ser entregadas a la interesada, son las que han debido presentarse en esta oficina, se-gún lo exige el artículo 392 de la Ley Hipotecaria; habiéndose to-mado en su lugar anotación preventiva por término de 120 días, al folio 100 del tomo 24, de Barros finca número 1409, anotación A, en la que se consignaron, además, los defectos subsanables de que en la resolución final se ordena la inscripción de esta finca, sin determi-narse, como lo previene el mencionado artículo 392, que se practique sin perjuicio de tercero y de no haberse justificado por los testigos Bartolo Vargas y Juan Francisco Fontanez, su cualidad de vecinos propietarios de Barros, en la forma que exige la regla 2a. del artículo 391 de la expresada Ley Hipotecaria. ’ ’
Contra la nota que antecede, se ha interpuesto el presente recurso gubernativo.
1. El primer defecto existe. Consta que la promovente era viuda en el momento de iniciar la información posesoria, pero no en el de la adquisición del derecho cuya inscripción pretende. Pudo ser casada en ese último momento y entonces podría tratarse de un bien ganancial y no de un bien privativo. Esta cuestión ha sido ya resuelta por esta Corte Suprema en los casos de Ramos v. El Registrador, 18 D. P. R. 16, y Delgado v. El Registrador (pág. 486).
2. El segundo defecto no existe. El artículo 392, párrafo 2, exige' que se presente el expediente original en el registro. Para cumplir tal precepto no es necesario a nuestro juicio que las resoluciones de la corte consten originales en él, siendo suficiente que a él se lleven copias certificadas de ellas, si como en este caso dichas resoluciones se registraron origi-nalmente en los libros oficiales de la corte. Un expediente *509que contiene como el que estamos examinando, la petición ini-cial, acompañada de la certificación relativa al pago de las contribuciones, copia certificada de la orden mandando tra-mitarlo, la citación de los colindantes diligenciada, las decla-raciones de los testigos, el dictamen del fiscal y copia certifi-cada de la resolución final de la corte, y que así se presente en .el registro, es suficiente.
3. La omisión por parte del juez de expresar en su reso-lución final que declaraba justificada la posesión ‘ ‘ sin perjui-cio de tercero de mejor derecho,” estima el tribunal que no constituye defecto alguno. Desde luego que es mejor prác-tica seguir.las exactas palabras de la ley; pero aunque el juez no lo exprese, el derecho posesorio se entenderá siempre acre-ditado “sin perjuicio de tercero de mejor derecho,” por ser ésa una limitación impuesta por la misma ley. Artículo 392, párrafo 1°., de la Ley Hipotecaria.
4. No se ha cometido tampoco el segundo de los defectos subsanables. Los testigos declararon bajo juramento que eran propietarios y Vecinos de Barros; el juez estimó suficien--temente comprobados tales extremos de tal modo, y el regis-trador debe estar y pasar por la apreciación del juez, según ha sido resuelto por la Dirección General de los Begistros de España en 8 de marzo de 1892 y por esta Corte Suprema en los casos de Bamos y Delgado, supra.
Por virtud de todo lo expuesto opinamos que debe confir-marse la nota recurrida en cuanto al primero de los defectos insubsanables y revocarse en cuanto al segundo de los defectos insubsanables y al primero y segundo de los subsanables.

Confirmada la nota recurrida, en manto al primero de los defectos insubsanables, y revocada la misma en cuanto al segundo de los defectos insubsanables, y en cuanto al primero y segundo de los subsanables.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.